EXHIBIT Kite Realty Group Trust Investor Presentation Information as of September 30, 2009 2 §Stable Operating Portfolio §55 Operating Properties in 9 states §91.2% leased §Diverse tenant base §Strong demographics §Increased Leasing Productivity §400,000 square feet of productivity in Q2 and Q3 §Targeting another 200,000 square feet for Q4 §Strengthened leasing team and revised compensation structure §Bud Moll as new EVP of Leasing §Proven Access to Capital §Equity Offerings in October 2008 and May 2009 §Over $200 million of property refinancings and extensions since 3Q 2008 §Property sales §Mitigating Development Exposure §Only two developments under construction §Significant pre-leasing §Rent commencements throughout 2010 §Anticipated shadow pipeline costs reduced by over $100 million Information as of September 30, 2009 COMPANY OVERVIEW 3 (1)Annualized base rent represents the monthly contractual rent for September 2009 for each applicable tenant multiplied by 12. (2)S&P credit ratings for parent company as of 11/5/2009. §Largest single retail tenant comprises only 3.3% of total annualized base rent §Top 10 retail tenants account for only 22.3% of total annualized base rent Information as of September 30, 2009 DIVERSE TENANT BASE 4 Peer Group Assessment: Top Tenant as a Percent of Annualized Base Rent Kroger Bed BathBeyond HomeDepot Publix TJ Maxx Wal-Mart/Sam’s Kroger Supervalu A&P Publix GiantFoods Source: Company filings. Information as of September 30, 2009 DIVERSE TENANT BASE 5 Source: Applied Geographic Solutions. §High quality assets with an average age of only eight years §Approximately half of the current portfolio was developed by KRG §Portfolio benefits from 100% non-owned anchor occupancy §Strong household incomes surrounding operating portfolio and development pipelines Portfolio Demographics Comparison Operating Portfolio vs. Development Pipelines STRONG DEMOGRAPHICS 6 (1)Lease expirations of operating portfolio and excludes option periods and ground leases. Annualized base rent represents the monthly contractual rentfor September 2009 for each applicable property multiplied by 12. §No more than 11.0% of total annualized rent is expected to rollover in any one year §Higher 2011-2015 rollover defers renewal negotiations to a potentially strongerleasing environment Percentage of Lease Expiration by Total Annualized Base Rent (1) Information as of September 30, 2009 WELL-STAGGERED LEASE EXPIRATIONS 7 §Equity Capital Markets §$88 million - May 2009 offering net proceeds §$48 million - October 2008 offering net proceeds §Unsecured Term Loan §$55 million - August 2008 unsecured 3 year term loan §Line of Credit §Only $78 million outstanding as of September 30, 2009 §2012 maturity date including extension option §Non-Core Asset Sales §$11 million - June 2009 ground leased land sales §$24 million - December 2008 medical office and non-core shopping center sale §Targeting $50 million in land sales to end users through 2012 §Property Level Financing §$200 million in financings/extensions executed from Oct. 2008 through Sept. 2009 §$29 million construction loan on Eddy Street Commons at Notre Dame in Dec. 2008 §The Result… §$102 million of cash and availability as of September 30, 2009 §No remaining 2009 debt maturities §Manageable $90 million of debt (no CMBS) maturing in 2010 §53% debt to gross assets at 9/30/09 - 900 basis point reduction from 9/30/08 §77% of total debt is fixed rate §Only 2 CMBS loans totaling $20 million maturing through 2011 PROVEN ACCESS TO CAPITAL 8 Peer Group Assessment: Debt Plus Preferred as a Percent of Gross Assets (1)Source:KeyBanc Capital Markets Leaderboard, 11/9/09. MANAGING LEVERAGE 9 Scheduled Debt Maturities (1)Maturities exclude annual principal amortization. (2)Includes effects of loan closings, payoffs, and commitments that occurred subsequent to September 30, 2009. (3)Amount due in 2012 includes the outstanding balance on our unsecured revolving credit facility, and assumes exercise of available extension option. §Extended or refinanced over $200 million in maturing debt since Q3 2008 §Only $20 million of CMBS debt maturing through 2011 §$17 million average loan balance maturing in 2010 §Approximately 86% of debt maturities through 2012 are held on balance sheet by relationshipbanks including unsecured term loan MANAGING LEVERAGE 10 §Only 2 projects in the Current Development Pipeline §Eddy Street Commons at Notre Dame §72% pre-leased or committed §67% of projected costs incurred §Tenant openings commenced September 2009 §Cobblestone Plaza §41% pre-leased with late-stage anchor negotiations §92% of projected costs incurred §Initial tenant rent commencement occurred 2Q 2009 §Capital Summary (Dollars in thousands) §Eddy Street Estimated Project Costs:$35,000 §Cobblestone Plaza Estimated Project Costs: §Total Cost Incurred as of 9/30/09:($68,420) §Remaining Cost to be Spent: $13,580-Majority to be funded by existing constructionloans Current Development Pipeline Information as of September 30, 2009 REDUCING DEVELOPMENT 11 §Reduced the estimated costs of the Shadow Pipeline by over $100 million §Capital Summary (Dollars in thousands) KRG Share of Projected Total Costs as of 12/31/08: KRG Share of Projected Total Costs as of 9/30/09: Estimated Cost Reduction: $107,300 §Focus on ground leases or land sales to transfer vertical construction costs to end users §Phased development aligns project scope with market conditions §Negotiated removal of residential and parking garage components of Delray Marketplace §Reflects the Company’s share of Parkside Town Commons at 20% upon commencement ofconstruction Shadow Pipeline Information as of September 30, 2009 REDUCING DEVELOPMENT 12 §Ongoing effort to reduce the size of our development pipeline. Total Development Pipeline as a Percent of Gross Real Estate Assets (1,2) (1)Development Pipeline includes Current Developments, Redevelopments and Shadow Pipeline with the Company’s share of Parkside Town Commons reflected at 20%. (2)Also includes unconsolidated Gross Real Estate Assets with the Company’s share of Parkside Town Commons reflected at 20%. REDUCING DEVELOPMENT 13 §Assuming a peer group averagemultiple of 10.9x, our stock istrading at a 34% discount (1)Source:Thomson mean 2010 estimate as of November 6, 2009. Peer Group Assessment: FFO Multiple PEER GROUP ANALYSIS 14 Peer
